Case 1:21-cv-03765-PAE Document16 Filed 06/17/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

OMAR LAHBABI and SARA BELHAJ,

Plaintiffs, 21 Civ. 3765 (PAE)
au
ORDER
FRANCISCO ALEXANDER SOLER and
A. DUIE PYLE, INC.,

Defendants.

 

 

PAUL A. ENGELMAYER, District Judge:

In observance of Juneteenth, the Southern District of New York will be closed tomorrow,
June 18, 2021, Accordingly, the initial pretrial conference currently scheduled for June 18, 2021

at 11 a.m. is rescheduled for June 21, 2021 at 12 p.m.

SO ORDERED.

Paul A. Copy

 

PAUL A. ENGELMAYER
United States District Judge
Dated: June 17, 2021

New York, New York
